Exhibit 99.2 AEGION CORPORATION Moderators: John Joseph Burgess and David A. Martin February 26, 2013 9:30 a.m. ET Operator: Good morning and welcome to Aegion Corporations Fourth Quarter 2012 Earnings Call. At this time, all participants are in a listen-only mode. Later there will be a question-and-answer session and instructions will follow at that time. [Operator Instructions] As a reminder, this event is being recorded. Any financial or statistical information presented during this call, including any non-GAAP information, the most directly comparable GAAP measures and reconciliation to GAAP results will be available on Aegions website at www.aegion.com. During this conference call, the company will make forward-looking statements, which are inherently subject to risks and uncertainties. Results could differ materially from those currently anticipated due to a number of factors described in our SEC filings and throughout this conference call. The company does not assume the duty to update forward-looking statements. Please use caution and do not rely on such statements. I will now turn the call over to Joe Burgess, President and CEO of Aegion. Sir, you may begin. John Joseph Burgess: Thank you, and welcome to our 2012 earnings call. With me today are David Martin, Senior Vice President and Chief Financial Officer; David Morris, Senior Vice President and General Counsel; Brian Clarke, Senior Vice President of Business Integration; and Ruben Mella, Vice President of Investor Relations and Corporate Communications. Let me begin the call with some thoughts on how we concluded 2012 and what this means for the outlook in 2013. 2012 was a pivotal year for Aegion as we completed our first full-year with the three business platforms we created, that support our diversification strategy. By improving our portfolio with a richer mix of products and services, we believe we have now established a strong foundation for growth. This is our company, one dedicated to infrastructure protection. More than 90% of our work today involves protecting pipelines in the water, wastewater, oil, gas, and mining end-markets. Our product portfolio also includes a truly exciting and emerging technology that works not only on pipelines, but also on commercial and industrial infrastructure that requires rehabilitation or strengthening. We delivered growth in 2012 in areas that matter most to our future, Energy and Mining, Commercial and Structural, and North American Water and Wastewater, resulting in a 50% increase in non-GAAP earnings per share; the second best earnings performance in our history. And we have a great outlook for 2013, supported by a record backlog and a robust market environment across our technologies and services offerings, particularly in the Energy and Mining and Commercial and Structural segments. For the year 2013, we expect diluted earnings per share of between $1.60 to $1.80 per share. We also expect cash from operations in excess of $100 million and return on invested capital of between 9% and 10%; up from 7.4% in 2012. I will discuss the outlook in more detail after David shares some insights on our fourth quarter and full-year results. David? David A. Martin: Thank you, Joe, and good morning. Youve seen the results in the press release, so Id like to use my time to provide some perspective on the quarter and the full-year. Three important things standout to me; first, our Energy and Mining, Commercial and Structural, and North American Water and Wastewater businesses delivered significant operating income growth and solid margins, both in the quarter and for the full-year; second, our cash flow from operations in the quarter was $52 million, pushing our full-year operating cash flow to a record $111 million; and then third, our return on invested capital improved in the quarter, and for the full-year, it increased by 1.5%. Now, lets look at our segment results, beginning with Energy and Mining, which recorded another strong quarter. Beginning with UPS, revenues in UPS increased 15% to $41 million in the quarter and gross profit rose 1.6% to $9.3 million. The core U.S. and Canadian businesses remained strong as our customers maintenance programs remain a strong area of focus. Pipe fusion and lining activity continued on the Morocco Phosphate Pipeline Project, another prime driver of the quarters results. A 22.8% gross margins for the UPS business were lower year-over-year, reflecting the large size and the lower margins associated with this Morocco project. Moving on to Corrpro, where year-over-year quarterly revenues grew 4.5% to $57.6 million. Gross profit increased to $15.3 million, representing gross profit margin of 26.6%. Demand for our pipe integrity engineering services remains strong in Corrpros core North American market, accounting for the majority of the revenue and the operating income improvement. The success of our strategy to guide this business towards our higher margin engineering services and better cost management was reflected in Corrpros operating margins, which increased to 14.3% in the fourth quarter and thats up from 9.1% a year ago, before allocation of corporate expenses. Bayous performance was mixed, as revenues increased 29.5% to $34.7 million. This growth was attributable primarily to coating work at New Iberia and in Canada, where our second coating line came online this winter. Although smaller in size, our field coating services business performed very well and was a strong contributor for profitability, both in the quarter and more importantly for the full-year. Bayous gross profit in the quarter was $6.7 million, which was down 18.7% from the year-ago period, when our operations in New Iberia had three high-margin concrete coating projects, which were not present during this quarter. We also had fairly significant losses this quarter from our welding operations, mainly because of cost overruns associated with the large crane a large crane fabrication project. As a result, gross margins were 19.4% versus 30.9% a year ago in Bayou. Our coating joint venture with Stupp Brothers in Baton Rouge, Louisiana, continue to deliver stellar growth and bottom-line performance. That business ended the year with record profits and, which was on the strength of significant small, medium diameter pipeline projects in the Southeast and Southwest regions of the U.S. Total revenues for this venture were $53 million, a 56% increase over 2011. Our equity income in the quarter increased by $1 million to $1.5 million and for the full-year, equity income from this partnership was $5.4 million, a $2.7 million increase or a 100% year-over-year. 2 Now onto the CRTS, where revenues grew 12.7% in the quarter to $5 million. Gross profit and margins were $1.6 million and 32.5%, respectively, which were below the typical margins, which were really attributable to the delayed Wasit project, which has very high margins. We did not have any other significant project scheduled in the fourth quarter, mainly because of normal seasonality. In the fourth quarter of last year, we had a number of high-margin projects in South America, which were not present this quarter. Our fourth quarter results included a $3.1 million earn-out reversal for CRTS, Fyfe Latin America, and Hockway. Entering the quarter, we believe these businesses had a reasonable chance of achieving the 2013 EBITDA target set forth in their respective acquisition agreements. After completing our planning process as well as assessing the companys current project timing and our short-term prospects, particularly the shift of the portion of the Wasit project into 2014, we determined that they were not likely to deliver their 2013 profit contributions which were contemplated, which is the last year of their earn-out agreements. It was therefore necessary to revise the fair value of their expected outcome, resulting in the reversal. CRTS reversal amounted to $2.3 million, Hockways was $460,000, and Fyfe Latin Americas was $366,000. Now lets move over to NAR, which delivered another solid quarter of performance. NARs gross margins were within the expected range, given the traditional November and December slowdown for the business. Gross margins were down sequentially from the third quarter due to this. In addition, our Canadian operations, which performed at stronger gross margins from that of our U.S. operations, experienced severe weather conditions in November and December, impacting our overall gross margins for this business. Our operating income performance improved dramatically, up 36% from last year, despite lower revenues in the quarter, which really comes from our commitment to bidding discipline and project management to fully drive our pre-utilization. Third-party tube sales, an important element in our NAR strategy, were up 12.3% to $19.2 million for the full-year, with fourth quarter sales matching last years strong results. Our water and wastewater results in Europe were mixed, as a result of continuing economic uncertainty and adverse weather conditions. While most of the plants subsequently acquired work was completed in the quarter, delays caused slippage into the first quarter of 2013, most notably in the UK market. We continue to have strong performance in the Netherlands, our largest contracting market. Weather was a significant factor for a slowdown in December in several countries, primarilySwitzerland. Third-party tube sales in the quarter were down in Eastern Europe because of a slowdown in activity in some of our larger markets there. However, sales in Western Europe picked up as we expanded our tube sales more broadly across the continent. 3 Turning to Asia Pacific water and wastewater, weve received letters of completion for two of the three legacy projects in Singapore. These projects are now in the final inspection phase for close-out. Work continues on the last two lines of the third and final rehabilitation project. In addition, a round of negative change orders resulted in profitable liner installations being removed from the contract that were expected to offset some of the higher unexpected costs. Were working closely  very closely to close this project down and have assessed the probability of a relatively small increase in cost, which is included in our guidance. Our Australian business improved sequentially as we began to execute on some smaller projects in Brisbane unrelated to the two recently announced contract awards totaling $8.9 million planned for the first half of 2013. We incurred some costs in the quarter to open up and staff our new Brisbane office to support the market activity we anticipate in the Queensland region. Lets take a look at our Commercial and Structural segment. Fyfe North America delivered another very solid quarter driven by strong demand for fiber wrap in the higher margin pipeline end-market. Commercial and Structural gross margins increased to 55.8%, a positive mix towards higher margin pipeline projects primarily in North America resulted in gross margins in the mid 40% range, while certain large material sales and one-time inventory adjustment bridged to this very, very nice result. We also began to see a more meaningful contribution from Fyfe Asia, although project timing issues pushed some of the expected 2012 activity into 2013. Commercial and Structural operating margins including amortization of intangibles reached to 22.1% in the fourth quarter. Operating expenses increased to $6.9 million, as we continue to invest in the capabilities which are needed to develop our high-growth end markets. It also included operating expenses of Fyfe Asia and Latin America, which were not included in the fourth quarter 2011 results. Our tax rate for the fourth quarter and for the full-year was 29.4% and 25.2% respectively, on a pro forma basis, excluding the acquisition related expenses. The CRTS earn-out reversal, treated as a non-taxable event, helped offset certain incremental tax impacts from various jurisdictions and higher rates. I am most pleased with the strong improvement in cash flow from operations for this quarter and for the full-year.Our operating teams did an outstanding job with collections in the fourth quarter, which contributed to the operating cash flow of $52 million. That strong finish to 2012 pushed us to a record $111 million in operating cash flow, attributable to factors that reflect our growth strategy; earnings growth from Energy and Mining, contributions from Commercial and Structural, strong earnings recovery in NAR, and perhaps more importantly, improvements in working capital management. For the year, we saw $69 million swing in working capital from 2011. Our DSOs for the full-year were down 10% from the end of 2011, because of successful cash collections in several of our longer cash cycle businesses including global water and wastewater.And as a percent of net income, our full-year cash generation efficiency was very strong at 195%. And cash on the balance sheet grew to $134 million, up $27.5 million from last year. 4 Capital expenditures net of $10 million in partner payments ended the year at $36 million, with investments primarily concentrated around the enhancements of our Bayou coating capabilities in New Iberia, for deep-water thermal insulation and our coating operations in Canada to meet increasing demand. Our debt to EBITDA ratio fell just under 2 in 2012, down from 2.4 at the end of 2011, notwithstanding borrowings we made for the acquisition of Fyfe Asia. We anticipate this ratio to continue to improve in 2013 due to continued earnings growth and amortization of our outstanding debt on our credit facility. Let me conclude with just a few words on return on invested capital. Return on invested capital for the year was 7.4%, up 1.5 percentage points from 2011. This positive impact from our NARs recovery, Energy and Mining growth, and Commercial and Structural contributions, had a very positive impact on our investor capital, but did not completely offset the lower operating income from our international water and wastewater businesses this year. With anticipated growth we see for 2013, I believe were well positioned to see even better year-over-year ROIC improvement in 2013, but Joe will elaborate on that further. So, with that report, Ill turn over the call back to Joe. John Joseph Burgess: Thanks, David. Looking back on Aegions 2012 accomplishments, I believe we ended the year with momentum in the key areas that mean the most to our future. Obviously, and first, backlog at the start of the year is one indicated  one indicator for the outlook we expect. We s to moderate in the fourth quarter. But I would say it would be mostly around this level. David Rose: Okay, thats helpful. And then on Asia, real quickly in the third quarter conference call, you had indicated that you expected the losses in Asia to be modest. They were more significant than you anticipated. Can you provide us a little bit more comfort in terms of better understanding risk management? What might be the issues that you see with Wasit project and then with execution in Hong Kong, as we start to think about executing internationally and your visibility internationally? Joe Burgess: Okay. Well, as David mentioned, the two of the three projects in Singapore, just taking that first, were closed out. So they are essentially done. We accepted a certificate of completion which basically gives  just basically means youre done, neither party can go back at the other. So we give up any potential for claims that we might have just to kind of be done with it. The third one, were finishing out. We did a little worse in the fourth quarter, because we actually had some lines that we thought we could make some money on, but those have kind of been negotiated out as we finish. And as David said, we think we have a little bit additional exposure, but thats reflected in our guidance numbers for 2013. I mean if you go to the other markets, you asked about Wasit specifically, I can just tell you that other than the timing where we get kind of paid, we get paid the standby rate, while were doing some onshore work. We really cant  we really cant do what we do until we get on the barge. We think  were pretty confident we have this priced right, I would just ask you to recall that the Wasit project  and this is prior to our ownership at CRTS of course, had a predecessor project on a smaller scale that used the exact same technology and actually achieved a higher margin profile. 18 So we think were pretty conservative, based on the production rates that we have priced. And so of course you think about this in terms of how quickly can you do what we do, which is inspect and then weld  excuse me, inspect the weld and then coat and then get it off the back of the barge. And we think that the margins, the way we have it priced in the margin profile is fair, based on the productivity rates that weve, that weve already achieved on the predecessor project, and our view is were better than weve been  were better now than we were then. So we expect that project to be very successful. David Rose: And Fyfe Hong Kong. Joe Burgess: Well, Fyfe Hong Kong is a  we have two issues in Hong Kong. We have our wastewater operation which is kind of a breakeven operation, and then you have Fyfe Hong Kong which has been highly profitable under the private ownership. And now as they are targeting and bidding larger work, we expect them to be even more so as they achieve scale. But Im not aware in due diligence or certainly in our eight or nine month association of any operating hiccups at all. Im staring at Brian Clarke who runs the businesses. Brian Clarke: Not at all. Joe Burgess: So its a  we expect those to be highly profitable projects. David Rose: Okay. Great. Thank you very much. Joe Burgess: Youre welcome. David Martin. Thank you. Operator: I would now like to turn the call back to Mr. Joe Burgess for any further remarks. Joe Burgess: Okay. Well, thank you very much. Ill just reiterate what I said.I mean, this was an exciting year for us, not without some turbulence as weve discussed some issues, but an exciting year as in my view it represents the  our first full year with basically the company that we sort out in early 2009 to put together, which we think operate  offers really a one stop-shop, as people focus primarily on their pipeline issues for corrosion and abrasion prevention and rehabilitation. But as I mentioned, we also have  we have some exciting technologies that we think can take us to other areas as well. So, we feel like were positioned for a very strong 2013 and certainly appreciate your continued interest in Aegion and well be talking to you soon. Thank you. Operator: Ladies and gentlemen, thank you for participating in todays program. This does conclude the event and you may all disconnect. Everyone have a good day. END 19
